       20-11102-mg                        Doc 10        Filed 06/23/20 Entered 06/23/20 09:25:30                               Main Document
                                                                     Pg 1 of 2



                                              600 Third Avenue, 42nd Floor, New York, NY 10016       (212) 684-0199



                                                                                                                 Jason A. Nagi
       June 22, 2020                                                                                             212.644.2092
                                                                                                                 646.607.9095 Fax
                                                                                                                 jnagi@polsinelli.com
       VIA ECF

       Honorable Judge Martin Glenn
       United States Bankruptcy Judge
       United States Bankruptcy Court
       Southern District of New York
       One Bowling Green
       Courtroom 523
       New York, New York 10004

                      Re:             In re: Manolo Blahnik USA, Ltd., Case No. 20-11102
                                      Extension of Time to Respond to Petition

       Dear Judge Glenn:

               This office represents Alleged Debtor, Manolo Blahnik USA, Ltd. (“MBUSA”) in the
       above-referenced Involuntary Chapter 7 Bankruptcy Proceeding. We write to respectfully inform
       the Court that Petitioning Creditor has agreed to a short extension of time for MBUSA to respond
       to the Involuntary Petition from June 19, 2020 to Wednesday, June 24, 2020. We respectfully
       request that Your Honor approve this extension or otherwise have this extension noted on the
       docket, should this Court deems such entry necessary.

                                                                           Sincerely,

                                                                           /s/ Jason A. Nagi

                                                                           Jason A. Nagi

       The request for an extension of time for MBUSA to respond to the Involuntary Petition is
       GRANTED. The time is extended to Wednesday, June 24, 2020.


       MEMORANDUM ENDORSED.
       SO ORDERED.

       Dated: June 23, 2020                                                     __________/s/Martin Glenn________________
                                                                                  UNITED STATES BANKRUPTCY JUDGE


polsinelli.com

Atlanta         Boston           Chicago       Dallas     Denver    Houston         Kansas City   Los Angeles          Miami     Nashville   New York
Phoenix           St. Louis           San Francisco      Seattle   Silicon Valley       Washington, D.C.     Wilmington
Polsinelli PC, Polsinelli LLP in California


       73952548
20-11102-mg     Doc 10   Filed 06/23/20 Entered 06/23/20 09:25:30   Main Document
                                      Pg 2 of 2




Honorable Judge Martin Glenn
June 22, 2020
Page 2




73952548
